U.S. BANCORP FUND SERVICES, LLC 615 East Michigan Street Milwaukee, WI53202 August 30, 2013 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 RE: TRUST FOR PROFESSIONAL MANAGERS (the “TRUST”) Securities Act Registration No: 333-62298 Investment Company Registration No: 811-10401 Smead Value Fund (S000020215) Dear Sir or Madam: Pursuant to Rule 485(a) of the Securities Act of 1933, as amended (the “1933 Act”), and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith by the Trust on behalf of its series, the Smead Value Fund, is Post-Effective Amendment No. 397 and Amendment No. 399 to the Trust’s Registration Statement on Form N-1A. This PEA No. 397 is filed for the purpose of registering new Class A shares for the Smead Value Fund. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414) 765-5384. Very truly yours, /s/ Rachel A. Spearo Rachel A. Spearo, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
